DETAILED ACTION
In view of the appeal brief filed on 9/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN W MILLER/            Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                            

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-12, 14-24, 26-30 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hayes US 2003/0141987 hereinafter referred to as Hayes.
	In regards to claim 1, Hayes teaches:
	“A non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first controllable device controllable via use of a controlling device”
	Hayes teaches in Figures 20-21 a first controllable device, i.e. a personal computer 222.  Hayes paragraph [0097] teaches the portable display device 220 is adapted to be an extension of a personal computer 222 with which it remains in wireless communication 224. The portable display device 220 thus allows the user to seamlessly interact with various application programs running on the personal computer 222 and/or locally on the portable display device 220.  Hayes paragraph [0103] teaches as illustrated by way of example in the flowchart of FIG. 22, access to the centralized device database server 300 may be made via the personal computer 222 that is in wireless communication with the portable display device 220.  The Examiner interprets that the portable display device 220 functions as a controlling device and the personal computer 222 is a first controllable device.
	“cause the first controllable device to: use a received first data that functions to indicate at least a brand of a second controllable device to cause a plurality of command code sets to be identified” 
	Hayes Figure 24 teaches data 206 is brand data for a television, i.e. a second controllable device.  Hayes paragraph [0100] teaches by activating the "next" icon 208. In response, the setup wizard 200 may present a graphical user interface for testing possible device function codes, an example of which is illustrated in FIG. 25.  Hayes paragraph [0102] teaches  in the case where the user has cycled through all of the locally available function code sets for the specified device type and brand without the intended target device responding to a transmitted command, the user may request that the setup wizard 200 look to a remote data repository to find additional functions codes that may be used to command functions of the intended target, as illustrated by way of example in FIG. 26.  This means that the personal computer 222 is controlled to look in the remote repository for code sets based on the brand data inputted when none of the existing code sets worked.
“and use a received second data that functions to indicate a performance of a functional operation by the second controllable device”
	Hayes Figure 27 indicates that the user inputs data related to whether or not the brand of the TV responded.  This is equivalent to data related to functional operation.
	“to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device”
	Hayes paragraph [0101] teaches an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  Hayes Figure 22 also teaches when a yes is indicated for a code found, the method then moves to the step of retaining the downloaded code and setting the remote to use the code.  This is equivalent to the code set being provisioned to the remote control, i.e. controlling device.  Furthermore, claim 7 of Hayes explicitly teaches retaining the code in the portable display device.  This is equivalent to the code being provisioned to the controlling device.
	In regards to claim 2, Hayes teach all the limitations of claim 1 and further teach:
	“wherein the received first data is received from the controlling device”
	Hayes paragraph [0103] teaches access to the centralized device database server 300 may be made via the personal computer 222 that is in wireless communication with the portable display device 220.  Hayes paragraph [0103] further teaches , additional data and setup codes for the device type and brand specified, which were not included in the local library, may be downloaded and used in a further setup by brand operation 228 as illustrated in FIG. 27.  Brand data is first data.
	In regards to claim 3, Hayes teach all the limitations of claim 1 and further teach:
	wherein the received first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with first controllable device”
	Hayes paragraph [0099] teaches  once the device type is indicated, the setup wizard 200 may use that information to present to the user a listing of known brands for the selected device type from which the user may select the brand of the intended target device, for example, using the drop down menu list 206 or like GUI element.
In regards to claim 5, Hayes teach all the limitations of claim 3 and further teach:
“wherein the received second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by the first controllable device in the display associated with the first controllable device”
	From Figure 25 and/or Figure 27 an interactive menu with various options is caused to be displayed by the display associated with the first controllable device, i.e. the portable display device 220
	In regards to claim 6, Hayes teach all the limitations of claim 5 and further teach:
	“wherein the further interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation”
	Hayes Figures 25, 27 teach the interactive menu is used to test the functionality of the codes on the target device, i.e. second controllable device.
	In regards to claim 7, Hayes teach all the limitations of claim 1 and further teach:
	“wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with the first controllable device”
	Hayes Figures 25, 27 teach the interactive menu which is displayed on the portable display device 220 is used to test the functionality of the codes on the target device, i.e. second controllable device.  Options such as power mute and digit are displayed.
.  	In regards to claim 8, Hayes teach all the limitations of claim 7 and further teach:
	“wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable
device performs the functional operation.”
	Hayes Figures 25, 27 teach the interactive menu is used to test the functionality of the codes on the target device, i.e. second controllable device.
In regards to claim 9, Hayes teach all the limitations of claim 3 but do not explicitly teach:
“wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device”
Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc
	In regards to claim 10, Hayes teaches:
	“A system, comprising: a first controllable device; and a controlling device” 
	Hayes teaches in Figures 20-21 a first controllable device, i.e. a personal computer 222.  Hayes paragraph [0097] teaches the portable display device 220 is adapted to be an extension of a personal computer 222 with which it remains in wireless communication 224. The portable display device 220 thus allows the user to seamlessly interact with various application programs running on the personal computer 222 and/or locally on the portable display device 220.  Hayes paragraph [0103] teaches as illustrated by way of example in the flowchart of FIG. 22, access to the centralized device database server 300 may be made via the personal computer 222 that is in wireless communication with the portable display device 220.  The Examiner interprets that the portable display device 220 functions as a controlling device and the personal computer 222 is a first controllable device.
	“wherein the first controllable device comprises a processing device and a non-transitory, computer-readable media having stored thereon a set of instructions wherein the
set of instructions, when executed by the processing device of the first controllable device, cause the first controllable device to: use a received first data that functions to indicate at least a brand of a second controllable device to cause a plurality of command code sets to be identified”
	Hayes Figure 24 teaches data 206 is brand data for a television, i.e. a second controllable device.  Hayes paragraph [0100] teaches by activating the "next" icon 208. In response, the setup wizard 200 may present a graphical user interface for testing possible device function codes, an example of which is illustrated in FIG. 25.  Hayes paragraph [0102] teaches  in the case where the user has cycled through all of the locally available function code sets for the specified device type and brand without the intended target device responding to a transmitted command, the user may request that the setup wizard 200 look to a remote data repository to find additional functions codes that may be used to command functions of the intended target, as illustrated by way of example in FIG. 26.  This means that the personal computer 222 is controlled to look in the remote repository for code sets based on the brand data inputted when none of the existing code sets worked.
	“use a received second data that functions to indicate a performance of a functional operation by the second controllable device”
	Hayes Figure 27 indicates that the user inputs data related to whether or not the brand of the TV responded.  This is equivalent to data related to functional operation.
	“to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device; and cause the selected command code set to be provisioned to the controlling device”
Hayes paragraph [0101] teaches an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  Hayes Figure 22 also teaches when a yes is indicated for a code found, the method then moves to the step of retaining the downloaded code and setting the remote to use the code.  This is equivalent to the code set being provisioned to the remote control, i.e. controlling device.  Furthermore, claim 7 of Hayes explicitly teaches retaining the code in the portable display device.  This is equivalent to the code being provisioned to the controlling device.
In regards to claim 11, Hayes teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 2.
In regards to claim 12, Hayes teach all the limitations of claim 10 and claim 12 contains similar limitations as in claim 3.
In regards to claim 14, Hayes teach all the limitations of claim 12 and claim 14 contains similar limitations as in claim 5.
	In regards to claim 15, Hayes teach all the limitations of claim 14 and claim 15 contains similar limitations as in claim 6.
	In regards to claim 16, Hayes teach all the limitations of claim 10 and claim 16 contains similar limitations as in claim 7.
	In regards to claim 17, Hayes teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 8.
In regards to claim 18, Hayes teach all the limitations of claim 10 and claim 18 contains similar limitations as in claim 9.
In regards to claim 19, Hayes teaches:
	"A system, comprising: a first controllable device; and a controlling device"
Hayes Figure 21 teaches a system with a personal computer 222, i.e. first controllable device, and a portable display device 220, i.e. a controlling device.
"wherein the first controllable device comprises: a first processing device; a receiver for receiving communications from the controlling device; and a first memory storing first instructions"
Hayes Figure 21 teaches personal computer 222, which necessarily has a processor and memory for storing instruction, is in communication with portable display device 222 via wireless communication 224.  Therefore, a receiver must be present as well.
	"the first instructions, when executed by the first processing device, causing the first controllable device to use a first data that functions to indicate at least a brand of a second controllable device to cause a plurality of command code sets to be identified"
Hayes Figure 24 teaches data 206 is brand data for a television, i.e. a second controllable device.  Hayes paragraph [0100] teaches by activating the "next" icon 208. In response, the setup wizard 200 may present a graphical user interface for testing possible device function codes, an example of which is illustrated in FIG. 25.  Hayes paragraph [0102] teaches  in the case where the user has cycled through all of the locally available function code sets for the specified device type and brand without the intended target device responding to a transmitted command, the user may request that the setup wizard 200 look to a remote data repository to find additional functions codes that may be used to command functions of the intended target, as illustrated by way of example in FIG. 26.  This means that the personal computer 222 is controlled to look in the remote repository for code sets based on the brand data inputted when none of the existing code sets worked.
“and use a second data that functions to indicate a performance of a functional operation by the second controllable device to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device”
Hayes paragraph [0101] teaches an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  Hayes Figure 22 also teaches when a yes is indicated for a code found, the method then moves to the step of retaining the downloaded code and setting the remote to use the code.  This is equivalent to the code set being provisioned to the remote control, i.e. controlling device.  Furthermore, claim 7 of Hayes explicitly teaches retaining the code in the portable display device.  This is equivalent to the code being provisioned to the controlling device.
	"and wherein the controlling device comprises: a second processing device; a first transmitter; and a second memory storing second instructions” 
	Hayes paragraph [0097] teaches the portable display device 220 thus allows the user to seamlessly interact with various application programs running on the personal computer 222 and/or locally on the portable display device 220 itself as the user of the portable display device 220 moves around their home or office. As will therefore be appreciated, the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220.  Examiner interprets the portable display device 220 necessarily has a processing device and a memory if it can store and run programs, even partially.
	“the second instructions, when executed by the second processing device, causing the controlling device to configure itself to use the one of the identified plurality of command code sets caused to be selected by the first controllable device as the command code set to control functional operations of the second controllable device”
	Figures 23-28 illustrates this process in various phases.
	In regards to claim 20, Hayes teach all the limitations of claim 19 and claim 20 contains similar limitations as in claim 2.
In regards to claim 21, Hayes teach all the limitations of claim 19 and claim 21 contains similar limitations as in claim 2.
In regards to claim 22, Hayes teach all the limitations of claim 19 and claim 22 contains similar limitations as in claim 3.
In regards to claim 23,  Hayes teach all the limitations of claim 19 and further teach:
“wherein the controlling device comprises a plurality of input elements and wherein the instructions cause less than all of the plurality of input elements to be configured to use the one of the identified plurality of command code sets caused to be selected by the first controllable device”
This feature is implicitly understood by those of ordinary skill because it is readily understood that not all functions apply to all peripheral devices.  For example, playback functions may apply to a DVD or PVR however, not to a television.  Hayes Figures 8A-B and Figure 9 teach different input functions for a TV and a VCR.
In regards to claim 24, Hayes teach all the limitations of claim 19 and further teach:
“wherein the first controllable device comprises a second transmitter for transmitting communications to a display and the first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by use of the second transmitter in the display”
	Hayes paragraph [0097] teaches the portable display device 220 thus allows the user to seamlessly interact with various application programs running on the personal computer 222 and/or locally on the portable display device 220 itself as the user of the portable display device 220 moves around their home or office. As will therefore be appreciated, the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220.  Figure 21 clearly illustrates the personal computer 222 in communication with portable display device 220.  Therefore, personal computer 222 must have a transmitter equivalent to the second transmitter as claimed.  When the application is partially or totally on personal computer 222 then there must be communication between the portable display 220 and the personal computer.  Figures 23-28 illustrate the interactive menu.
In regards to claim 26, Hayes teach all the limitations of claim 24 and further teach:
“wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display”
Figure 21 personal computer 222 has a transmitter equivalent to the second transmitter as claimed.  When the application is partially or totally on personal computer 222 then there must be communication between the portable display 220 and the personal computer.  Figures 23-28 illustrate the interactive menu.
In regards to claim 27, Hayes teach all the limitations of claim 26 and claim 27 contains limitations similar to claim 8.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 8.
In regards to claim 28, Hayes teaches all the limitations of claims 24 and 26.  Claim 28 contains limitations contained in claims 24 and 26.  Therefore, claim 28 is rejected for similar reasoning as applied to claims 24 and 26.
In regards to claim 29, Hayes teaches all the limitations of claims 28 and claim 29 contains similar limitations as in claim 6.  Therefore, claim 29 is rejected for similar reasoning as applied to claim 6.  
In regards to claim 30, Hayes teach all the limitations of claim 21 and further teach:	
“wherein the first transmitter comprises an RF transmitter”
This would be considered a routine implementation.  Hayes teaches a system and method for setting up a remote control (title).  Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-12 and 14-24 and 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al. US 2005/0243057 hereinafter referred to as Sugiyama in view of Hayes.
In regards to claim 1, Sugiyama teaches:
“A non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first controllable device controllable via use of a controlling device, cause the first controllable device to: use a received first data that functions to indicate at least a [name] of a second controllable device to cause a plurality of [device control information] to be identified”
Sugiyama Figure 1-4 and paragraph [0026] teaches a peripheral device control apparatus 100 and a remote controller 300 is a dedicated remote controller for the peripheral device control
Sugiyama does not explicitly teach:
“brand” and “and use a received second data that functions to indicate a performance of a functional operation by the second controllable device”
Hayes Figure 24 teaches input of a brand for a television.  Hayes Figure 27 indicates that the user inputs data related to whether or not the brand of the TV responded.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “brand” and “and use a received second data that functions to indicate a performance of a functional operation by the second controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
Sugiyama does not explicitly teach:
“command code sets” and “to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device”
Hayes paragraph [0101] teaches an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  Hayes Figure 22 also teaches when a yes is indicated for a code found, the method then moves to the step of retaining the downloaded code and setting the remote to use the code.  This is equivalent to the code set being provisioned to the remote control, i.e. controlling device.  Furthermore, claim 7 of Hayes explicitly teaches retaining the code in the portable display device.  This is equivalent to the code being provisioned to the controlling device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “command code sets” and “to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned to the controlling device for configuring the controlling device to control functional operations of the second controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 2, Sugiyama/Hayes teach all the limitations of claim 1 and further teach:
	“wherein the received first data is received from the controlling device”
	Hayes paragraph [0103] teaches access to the centralized device database server 300 may be made via the personal computer 222 that is in wireless communication with the portable display device 220.  Hayes paragraph [0103] further teaches , additional data and setup codes for the device type and brand specified, which were not included in the local library, may be downloaded and used in a further setup by brand operation 228 as illustrated in FIG. 27.  Brand data is first data.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the received first data is received from the controlling device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
	In regards to claim 3, Sugiyama/Hayes teach all the limitations of claim 1 and further teach:
	“wherein the received first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with first controllable device”
	Hayes paragraph [0099] teaches  once the device type is indicated, the setup wizard 200 may use that information to present to the user a listing of known brands for the selected device type from which the user may select the brand of the intended target device, for example, using the drop down menu list 206 or like GUI element.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the received first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 5, Sugiyama/Hayes teach all the limitations of claim 3 and further teach:
“wherein the received second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by the first controllable device in the display associated with the first controllable device”
	From Figure 25 and/or Figure 27 an interactive menu with various options is caused to be displayed by the display associated with the first controllable device, i.e. the portable display device 220.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the received second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by the first controllable device in the display associated with the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 6, Sugiyama/Hayes teach all the limitations of claim 5 and further teach:
	“wherein the further interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation”
	Hayes Figures 25, 27 teach the interactive menu is used to test the functionality of the codes on the target device, i.e. second controllable device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the further interactive menu instructs a user to operate the controlling device to test whether the second controllable device performs the functional operation” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
	In regards to claim 7, Sugiyama/Hayes teach all the limitations of claim 1 and further teach:
	“wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with the first controllable device”
	Hayes Figures 25, 27 teach the interactive menu which is displayed on the portable display device 220 is used to test the functionality of the codes on the target device, i.e. second controllable device.  Options such as power mute and digit are displayed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
.  	In regards to claim 8, Sugiyama/Hayes teach all the limitations of claim 7 and further teach:
	“wherein the interactive menu instructs a user to operate the controlling device to test whether the second controllable
device performs the functional operation.”
	Hayes Figures 25, 27 teach the interactive menu is used to test the functionality of the codes on the target device, i.e. second controllable device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the received second data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by the first controllable device in a display associated with the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 9, Sugiyama/Hayes teach all the limitations of claim 3 but do not explicitly teach:
“wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device”
Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features “wherein at least one of the first data and the second data is received via use of an RF receiver of the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
	In regards to claim 10, Sugiyama/Hayes teach all the limitations of claim 1 and claim 10 contains similar limitations written in system format.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 11, Sugiyama/Hayes teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 2.
In regards to claim 12, Sugiyama/Hayes teach all the limitations of claim 10 and claim 12 contains similar limitations as in claim 3.
In regards to claim 14, Sugiyama/Hayes teach all the limitations of claim 12 and claim 14 contains similar limitations as in claim 5.
	In regards to claim 15, Sugiyama/Hayes teach all the limitations of claim 14 and claim 15 contains similar limitations as in claim 6.
	In regards to claim 16, Sugiyama/Hayes teach all the limitations of claim 10 and claim 16 contains similar limitations as in claim 7.
	In regards to claim 17, Sugiyama/Hayes teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 8.
In regards to claim 18, Sugiyama/Hayes teach all the limitations of claim 10 and claim 18 contains similar limitations as in claim 9.
In regards to claim 19, Sugiyama teaches:
"A system, comprising: a first controllable device; and a controlling device"
Sugiyama Figure 1-4 and paragraph [0026] teaches a peripheral device control apparatus 100 and a remote controller 300 is a dedicated remote controller for the peripheral device control apparatus 100. The remote control is a controlling device which controls the peripheral device control apparatus 100.	
"wherein the first controllable device comprises: a first processing device; a receiver for receiving communications from the controlling device; and a first memory storing first instructions"
Sugiyama Figure 4 teaches the peripheral control apparatus 100. The apparatus 100 includes a CPU 101, and infrared ray reception 100 and a storage 109.
"the first instructions, when executed by the first processing device, causing the first controllable device to use a first data that functions to indicate at least a [name] of a second controllable device to cause a plurality of [device control information] to be identified"
Sugiyama teaches in paragraph [0044] once the user manipulates any of the cursor keys 3031-3034 and a corresponding IR code is received via the infrared ray reception section 104, the information management section 1011 moves, in accordance with the received IR code, a cursor-indicated position on the peripheral device name listing displayed on the display section 102.
"and wherein the controlling device comprises: ... a first transmitter”
Sugiyama teaches in paragraph [0026] upon receipt of the IR code from the remote controller 300, the peripheral device control apparatus 100 generates a code for causing the desired peripheral device. Therefore, the remote control transmits an IR code.
"and ... causing the [peripheral device] to configure itself to use the one of the identified plurality of [device control information] caused to be selected by the first controllable device as the [device control information] to control functional operations of the second controllable device"
Sugiyama teaches in paragraph [0026] Upon receipt of the IR code from the remote controller 300, the peripheral device control apparatus 100 generates a code for causing the desired peripheral device (i.e., to-be-remote-controlled peripheral device) to perform the operation instructed by the received IR code, and then outputs the generated code, as a to-be-transmitted IR code, via an infrared ray generation section 120.
Sugiyama does not explicitly teach:
“brand” and "and use a second data that functions to indicate a performance of a functional operation by the second controllable device"
Hayes Figure 24 teaches input of a brand for a television.  Hayes Figure 27 indicates that the user inputs data related to whether or not the brand of the TV responded.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “brand” and "and use a second data that functions to indicate a performance of a functional operation by the second controllable device" because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
“command code sets” and “to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned for configuring the controlling device to control functional operations of the second controllable device”
Hayes paragraph [0101] teaches an indication of a successful interaction between the setup wizard/remote control 10' and the intended target device may then be used to lock the function codes for the function code set presently being utilized in the testing procedure to a device mode in the remote control 10' which function codes are to be used to command the operation of the intended target device when the remote control 10' is placed into that device mode.  Hayes Figure 22 also teaches when a yes is indicated for a code found, the method then moves to the step of retaining the downloaded code and setting the remote to use the code.  This is equivalent to the code set being provisioned to the remote control, i.e. controlling device.  Furthermore, claim 7 of Hayes explicitly teaches retaining the code in the portable display device.  This is equivalent to the code being provisioned to the controlling device.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “command code sets” and “to cause a one of the identified plurality of command code sets to be selected as a command code set to be provisioned for configuring the controlling device to control functional operations of the second controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 20, Sugiyama/Hayes teach all the limitations of claim 19 and claim 20 contains similar limitations as in claim 2.
In regards to claim 21, Sugiyama/Hayes teach all the limitations of claim 19 and claim 21 contains similar limitations as in claim 2.
In regards to claim 22, Sugiyama/Hayes teach all the limitations of claim 19 and claim 22 contains similar limitations as in claim 3.
In regards to claim 23,  Sugiyama/Hayes teach all the limitations of claim 19 and further teach:
“wherein the controlling device comprises a plurality of input elements and wherein the instructions cause less than all of the plurality of input elements to be configured to use the one of the identified plurality of command code sets caused to be selected by the first controllable device”
This feature is implicitly understood by those of ordinary skill because it is readily understood that not all functions apply to all peripheral devices.  For example, playback functions may apply to a DVD or PVR however, not to a television.  Hayes Figures 8A-B and Figure 9 teach different input functions for a TV and a VCR.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the controlling device comprises a plurality of input elements and wherein the instructions cause less than all of the plurality of input elements to be configured to use the one of the identified plurality of command code sets caused to be selected by the first controllable device” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).

In regards to claim 24, Sugiyama/Hayes teach all the limitations of claim 19 and further teach:
“wherein the first controllable device comprises a second transmitter for transmitting communications to a display and the first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by use of the second transmitter in the display”
	Hayes paragraph [0097] teaches the portable display device 220 thus allows the user to seamlessly interact with various application programs running on the personal computer 222 and/or locally on the portable display device 220 itself as the user of the portable display device 220 moves around their home or office. As will therefore be appreciated, the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220.  Figure 21 clearly illustrates the personal computer 222 in communication with portable display device 220.  Therefore, personal computer 222 must have a transmitter equivalent to the second transmitter as claimed.  When the application is partially or totally on personal computer 222 then there must be communication between the portable display 220 and the personal computer.  Figures 23-28 illustrate the interactive menu.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the first controllable device comprises a second transmitter for transmitting communications to a display and the first data comprises data indicative of a selection of one or more menu options from an interactive menu caused to be displayed by use of the second transmitter in the display” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 26, Sugiyama/Hayes teach all the limitations of claim 24 and further teach:
“wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display”
Figure 21 personal computer 222 has a transmitter equivalent to the second transmitter as claimed.  When the application is partially or totally on personal computer 222 then there must be communication between the portable display 220 and the personal computer.  Figures 23-28 illustrate the interactive menu.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama in view of Hayes to have included the features of “wherein the second data comprises data indicative of a selection of one or more further menu options from a further interactive menu caused to be displayed by use of the second transmitter in the display” because methods for manually setting up a universal remote control, however, have the problem of being demanding, exacting and generally frustrating for many users (Hayes [0003]).
In regards to claim 27, Sugiyama/Hayes teach all the limitations of claim 26 and claim 27 contains limitations similar to claim 8.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 8.
In regards to claim 28, Sugiyama/Hayes teaches all the limitations of claims 24 and 26.  Claim 28 contains limitations contained in claims 24 and 26.  Therefore, claim 28 is rejected for similar reasoning as applied to claims 24 and 26.
In regards to claim 29, Sugiyama/Hayes teaches all the limitations of claims 28 and claim 29 contains similar limitations as in claim 6.  Therefore, claim 29 is rejected for similar reasoning as applied to claim 6.  
In regards to claim 30, Sugiyama/Hayes teach all the limitations of claim 21 and further teach:	
“wherein the first transmitter comprises an RF transmitter”
This would be considered a routine implementation.  Hayes teaches a system and method for setting up a remote control (title).  Hayes teaches in paragraph [0051] the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
Claim 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Eigeldinger 4,998,292 hereinafter referred to as Eigeldinger.
In regards to claim 4, Hayes teach all the limitations of claim 3 but do not explicitly teach:
“wherein the display associated with the first controllable device comprises a television”
The use of a television would be a readily understood implementation.  For example, Eigeldinger teaches in Figure 1 a TV as a first controllable device.  Specifically, in column 3 lines 60-65 Eigeldinger teaches when undertaking the initial programming or renewed programming of an appliance, a choice menu can be caused to be displayed on the screen of the television set by which the user is requested to select the appropriate remote control code by using.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes in view of Eigeldinger to have included the features of “wherein the display associated with the first controllable device comprises a television” for the advantage that the appliance to be programmed, for example, the video recorder, is automatically programmed and no additional steps have to be taken and reduces the possibility of programming errors (Eigeldinger column 1 lines 45-50).
In regards to claim 13, Hayes teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 4.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 4.
Claim 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Hayes in view of Eigeldinger.
In regards to claim 4, Sugiyama/Hayes teach all the limitations of claim 3 but do not explicitly teach:
“wherein the display associated with the first controllable device comprises a television”
The use of a television would be a readily understood implementation.  For example, Eigeldinger teaches in Figure 1 a TV as a first controllable device.  Specifically, in column 3 lines 60-65 Eigeldinger teaches when undertaking the initial programming or renewed programming of an appliance, a choice menu can be caused to be displayed on the screen of the television set by which the user is requested to select the appropriate remote control code by using.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Hayes in view of Eigeldinger to have included the features of “wherein the display associated with the first controllable device comprises a television” for the advantage that the appliance to be programmed, for example, the video recorder, is automatically programmed and no additional steps have to be taken and reduces the possibility of programming errors (Eigeldinger column 1 lines 45-50).
In regards to claim 13, Sugiyama/Hayes teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 4.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 4.
Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Breen et al. US 2004/0078822 hereinafter referred to as Breen.
In regards to claim 25, Hayes teaches all the limitations of claim 24 and further teach:
“wherein the display associated with the first controllable device comprises a television”
Breen Figure 3.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes in view of Breen to have included the features of “wherein the display associated with the first controllable device comprises a television” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Hayes in view of Breen et al. US 2004/0078822 hereinafter referred to as Breen.
In regards to claim 25, Sugiyama/Hayes teaches all the limitations of claim 24 and further teach:
“wherein the display associated with the first controllable device comprises a television”
Breen Figure 3.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sugiyama/Hayes in view of Breen to have included the features of “wherein the display associated with the first controllable device comprises a television” because cable television based video-on-demand systems typically provide a much more rudimentary interface that enables sequential control of the presentation of a program, such as pause, fast-forward, and rewind commands (Breen [0008]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422